Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on DATE has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 reads “according to any one of claims 1” and should read “according to claim 1”. The examiner will interpret the claim to read “according to claim 1”, until applicant discloses otherwise.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the limitation regarding “a storage medium having a program stored thereon” is directed to a signal per se as a transitory signal, and is therefore not eligible. 
	The United States Patent and Trademark Office (USPTO) is obliged to give their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989)(during patent examination the pending per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-1357 (Fed. Cir. 2007) (transitory embodiments are not directed to a statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2.
	The USPTO recognizes that applicants may have claims directed to computer readable media that covers signals per se, which the USPTO must reject under 35 U.S.C. 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. Cf. Animals -Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998). 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishira et al. (Us 2005/0256630; hereinafter Nishira) in view of Kim et al. (US 2019/0347939; hereinafter Kim).
	Regarding Claim 1:
Nishira discloses a vehicle control device comprising: 
a surrounding recognizer that is configured to recognize a surrounding environment of a vehicle (Nishira, Para. [0030], Fig. 2, Nishira discloses a plurality of sensors which detect the environment surrounding the vehicle); 
a lane change controller that is configured to perform lane change control of the vehicle by controlling at least steering of the vehicle (Nishira, Para. [0036], [0137], Figs. 2 and 3, Nishira discloses a processing unit which controls the trajectory of the vehicle during the lane change execution).
a display controller that is configured to cause the display unit to display a notification image used for giving a notification of execution of the lane change control .  
Kim, in the same field of endeavor of vehicle control assistance, discloses a side mirror that is configured to reflect an image of a landscape of a rear side of the vehicle including an adjacent lane adjacent to an own lane in which the vehicle is running and allows a vehicle occupant of the vehicle to visually recognize the image (Kim, Para. [0039], Fig. 1C, Kim discloses a side mirror of a vehicle which displays visual information of the rear side of the vehicle); 
a display unit that is disposed in the side mirror (Kim, Para. [0039], Fig. 1C, Kim discloses a display unit disposed in the side mirror).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Nashira to include a side mirror with a display unit as disclosed by Kim in order to help the driver avoid collisions, (Kim, Para. [0006]).
Regarding Claim 2:
The combination of Nishira and Kim discloses the vehicle control device according to claim 1.
Nishira further discloses wherein the display controller is configured to cause the display unit to display the notification image at a timing at which the lane change control is performed by the lane change controller (Nishira, Fig. 12C, Para. [0176], Nishira discloses the display unit indicates the lane assist operation has been completed).  
Regarding Claim 3:
the vehicle control device according to claim 1.
Nishira further discloses wherein the display controller is configured to cause the display unit to display a first notification image representing that a lane change is planned (Nishira, Para. [0178], Nishira discloses an indication the lane change operation has been produced and recommended through a display unit)…and a third notification image representing being in the middle of the lane change in mutually different display forms (Nishira, Para. [0046-0048], Fig. 3, Nishira discloses during the process of lane changing, the lane change system determines no lane change completion is possible, the information regarding the ending of the operation is displayed, and then the lane change operation is terminated).  
Kim, in the same field of endeavor of vehicle control assistance, discloses a second notification image representing a space searching process accompanying the lane change (Kim, Fig. 8, Para. [0188], Kim discloses the path information (spacing searching process) for the lane change operation is displayed by the display unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Nashira to include a notification image representing a spacing search accompanying the lane change operation as disclosed by Kim in order to help the driver avoid collisions, (Kim, Para. [0006]).
Regarding Claim 4:
The combination of Kim and Nishira discloses the vehicle control device according to claim 1.
Kim, in the same field of endeavor of vehicle control assistance, discloses wherein the display controller is configured to give a notification of the lane change of the vehicle by turning the illuminator on (Kim, Para. [0010], Kim discloses a turning signal which indicates the target lane for the change lane operation).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Nashira to include an illuminator indicating a lane change of the vehicle as disclosed by Kim in order to help the driver avoid collisions, (Kim, Para. [0006]). 
Regarding Claim 5:
The claim recites analogous limitations as recited in claim 1, and is therefore rejected under the same premise.
Regarding Claim 6:
The claim recites analogous limitations as recited in claim 1, and is therefore rejected under the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taniguchi et al. (US 2021/0009135) – discloses a driving support device which determines vehicle positions in a real time display unit to facilitate lane changing operations by a driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664